Citation Nr: 1201130	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected low back strain with arthritic changes.  

2.  Entitlement to service connection for an umbilical hernia to include as secondary to service-connected low back strain with arthritic changes.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on July 2, 2010, in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The issue of entitlement to service connection for an umbilical hernia to include as secondary to service-connected low back strain with arthritic changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back strain with arthritic changes was not shown to be productive of limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine less than 60 degrees; the combined range of motion of the thoracolumbar spine was not less than 120 degrees; and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for low back strain with arthritic changes were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in December 2004 and he was sent notification letters in February 2005 and August 2005.  The letters notified him that, to substantiate a claim for increased compensation, the evidence must show that his service-connected disability had gotten worse.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a letter dated in July 2010, the Veteran was also informed that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter informed the Veteran of the types of evidence that might show such a worsening of the disability, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The Veteran was also notified as to the assignment of effective dates.  After the notice was provided, the Veteran's claim was readjudicated in the October 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.  Therefore, the Board finds that the notification requirements have been met.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  In this respect, the claim was remanded to request VA treatment records from the Clarksburg VA Medical Center (VAMC).  The records were associated with the claims file and, therefore, the August 2010 remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the remand did not request that the RO/AMC obtain updated VA treatment records from the Huntington VAMC.  This action was not requested as the Huntington VA treatment records were associated with the claims file, most recently in 2010.  During the July 2010 travel board hearing, the Veteran testified that he did not receive any VA treatment since his last VA examination in 2008.  Therefore, a remand for records from the Huntington VAMC was not required.  

In addition, the Veteran was afforded VA examinations in March 2006 and July 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The examination reports described the manifestations of the Veteran's service-connected disability and the reports provided the medical information needed to address the rating criteria relevant to this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased disability rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back strain with arthritic changes is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran filed a claim for an increased disability rating in December 2004, asserting that his disability had increased in severity.  

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent under the rating criteria.

The VA treatment records show that the Veteran has complained of limited range of motion and pain.

The Veteran was afforded a VA examination in March 2006.  The Veteran reported that he had chronic intermittent low back pain ever since an injury in the military in 1976.  The Veteran is now working in West Virginia with a cleaning service company that contracts out commercial cleaning operations and he does quite a bit of janitorial type of work.  The Veteran complains of low back pain, the onset was in 1976.  The location is the low back but on severe days when he is having a lot of pain, it will go into the thighs with a stinging type of pain.  The duration is intermittent and the intensity is anywhere from 2 or 3 out of 10 up to 9 out of 10 on severe days.  He has occasional days when it does not hurt at all.  He does not receive any treatment.  He has in the past had to go to a doctor for pain medicine; the last time was in 1997.  There is no particular pattern regarding flare-ups and alleviating factors.  He says that he can do something like sneeze or some other light activity and it will cause a severe episode of pain.  One time, his back went out when he was simply putting a chain on his dog's collar.  There are days, though, when it goes out but he has so much pain, he cannot get out of bed, although he has not missed any work.  There are no associated features such as weight loss, chills, fever, bowel or bladder complaints.  The Veteran does not use a crutch, brace, or cane.  He can walk unlimited distances on good days but on a bad day when his back is out, he cannot walk at all.  There were no surgeries.  There is no effect on the activities of daily living, grooming, etc.  The Veteran has not missed any work on account of this condition.  He does, however, avoid lifting heavy materials on his job.  He walked with no limp but appeared to be in no distress.  His lumbar spine motion was measured with an inclinometer and he was able to bend over to 80 degrees, flexion movement, 3 consecutive times with no loss of motion with repetition.  His extension was 20 degrees, rotation was 30 degrees each way, tilting was 30 degrees each way, and there was no loss of motion with repetition either.  These motions were also not associated with any pain.  The Veteran's knee and ankle reflexes were 2+ on both sides and both calf muscles measured 43 cm. and the straight leg raising was negative for pain.  He demonstrated no motor paralysis in the legs and no numbness.  The x-rays of the lumbar spine were reviewed and the Veteran demonstrated significant loss of joint space between L4-L5 and L5-S1 and there may also be a pars interarticularis defect at L5-S1.  There was no subluxation of the vertebral bodies.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine at the L4-L5-S1 levels.  It is characterized by intermittent periods of severe pain with intervening periods of minimal to no pain.  It does not interfere with his ability to earn a living.  He is working everyday and has not lost any time.  He does, however, have occasional episodes when his back goes out and he is in severe pain and has to take medications, but this happens very rarely.  

The Veteran was afforded another VA examination in July 2008.  The claims file was reviewed.  The Veteran stated that his back pain has gotten progressively worse.  The Veteran did not report any urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  The Veteran reported experiencing erectile dysfunction, numbness, and paresthesias.  The Veteran had erectile dysfunction secondary to blood pressure medication and the numbness and tingling into the legs intermittently is related to the low back pain.  The Veteran reported experiencing fatigue, decreased motion, stiffness, and pain.  The Veteran did not report any weakness or spasms.  The Veteran described the pain as tight, aching, and mild that lasts for minutes.  The Veteran also reported flare-ups of his spinal condition that happens less than yearly and lasts for 3 to 7 days.  He noted that his back could go out at any time and does not relate it to a specific activity.  He states that when his back goes out, he is unable to get out of bed, unable to stand up or walk straight.  There were no incapacitating episodes during the past 12 month period.  Inspection of the spine shows normal posture, normal head position, symmetric in appearance, and normal gait.  The examiner performed a sensory exam and motor exam but did not list any neurologic disabilities.  The examiner noted that there was no thoracolumbar spine ankylosis.  The Veteran was able to flex to 70 degrees, with pain beginning at 60 degrees.  There was pain on motion and pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  The Veteran was able to extend to 20 degrees with no pain on motion.  There was no pain after repetitive use and no additional loss of motion on repetitive use of the joint.  The Veteran was able to laterally flex on the right to 30 degrees with no pain on motion, no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  The Veteran was able to laterally flex to the left to 30 degrees with no pain on motion and no additional loss of motion on repetitive use of the joint.  The Veteran was able to laterally rotate to the right to 30 degrees with no pain on motion, no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  The Veteran was able to laterally rotate to the left to 30 degrees with no pain on motion, no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  Lasegue's sign was not positive.  The x-ray noted an impression of advanced degenerative disc disease of the lower lumbar spine.  The Veteran was currently employed as a janitor.  

In this respect, in order to warrant a disability rating in excess of 10 percent for the Veteran's service-connected low back strain, the evidence must show that the Veteran's forward flexion is less than 60 degrees, the combined range of motion of the thoracolumbar spine is less than 120 degrees, or there is muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of muscle spasm or severe guarding that resulted in an abnormal gait or abnormal curvature of the spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination reports show that the Veteran has a normal gait.  There is also no evidence of a combined range of motion of the thoracolumbar spine of 120 degrees or less.  Indeed, both VA examination reports show that the combined range of motion of the thoracolumbar spine was greater than 200 degrees.  Finally, the evidence does not show that the Veteran's spine is limited to 60 degrees or less.  The March 2006 VA examination report shows that the Veteran was able to flex to 80 degrees.  In addition, the July 2008 VA examination report shows that the Veteran was able to flex to 70 degrees.   Based on the above, the Board determines that the Veteran's disability more closely approximates the criteria for an initial disability rating of 10 percent for the entire rating period.   

In addition, there is no evidence of ankylosis to warrant the assignment of a disability rating in excess of 10 percent.  Ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, surgical procedure.'  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 'stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,' citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile.

The Board also finds that the Veteran is not entitled to a higher disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The July 2008 VA examiner noted that the Veteran's forward flexion was limited by pain after repetitive use.  However, the Veteran's forward flexion did not experience any additional loss of motion on repetitive use.  Moreover, the Veteran's extension, rotation, and lateral flexion were not limited by pain or additional loss of motion on repetitive use.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a disability rating in excess of 10 percent.  The Board finds that the Veteran's complaints are adequately contemplated by the currently assigned 10 percent disability rating.  Therefore, the Board finds that the Veteran's disability does not warrant an increased disability rating under Deluca, id.

The Board has also considered whether a higher disability rating could be assigned under Diagnostic Code 5243.  The record does not show that the Veteran is diagnosed with intervertebral disc syndrome (IVDS).  Nevertheless, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  Although the Veteran reported during the March 2006 examination that there are days when he stays in bed due to severe pain, he noted that he had not been treated by a physician at that time.  Moreover, the July 2008 VA examiner noted that the Veteran did not experience any incapacitating episodes in the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements attesting to his chronic pain and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's low back strain with arthritic changes does not warrant a disability rating in excess of 10 percent.

Based on the above, the Board finds that an increased rating is not warranted at any time during the pertinent appeal period.  Thus, staged ratings for the Veteran's disability are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, the Veteran's claim for a higher disability rating is denied.

The Board recognizes that the Veteran has attested to some neurological symptoms that he has related to his service-connected disability.  However, the Board finds that a separate disability rating for neurological complications is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability.  The July 2008 VA examination report noted the Veteran's reported symptomatology of numbness, tingling, and parethesias, but the examiner conducted a neurological examination and motor examination of the Veteran and did not diagnose any neurological disability.  Indeed, the examiner noted that Lasegue's sign was negative.  Thus, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected low back strain with arthritic changes is denied.  


REMAND

Reason for Remand:  Stegall violation

The record shows that the Veteran was initially afforded a VA examination in April 2006 with respect to his claim for service connection for an umbilical hernia to include as secondary to the service-connected low back strain with arthritic changes.  The VA examiner noted that umbilical hernias were the result of the inability of the abdominal wall to close itself during the early neonatal period and may become evidence at any time during a person's life.  The examiner further explained that there was no medical literature to support a claim that having a chronic back condition or being overweight can cause hernias.  In response, the Veteran submitted medical articles found during his Internet research which explained that risk factors for hernias included obesity.  The Board remanded the Veteran's claim in August 2010 so that a VA examiner could provide a clarifying opinion as to the likelihood that the hernia is either causally related to or aggravated by the Veteran's service-connected low back strain with arthritic changes.  If a negative opinion was expressed, the examiner was also asked to opine as to whether the Veteran's umbilical hernia was causally or etiologically related to active duty.  

The medical opinion was obtained in December 2010.  The examiner reviewed the claims file and opined that the umbilical hernia was not caused by or a result of service-connected low back strain with arthritic changes.  The rationale provided was that a lumbar strain does not cause an umbilical hernia.  It was noted that lifting and obesity are considered risk factors for adult onset umbilical hernia.  The examiner explained that the Veteran was having problems with weight gain in the military, but also noted that repetitive lifting from post-service work would place the Veteran at risk for developing an umbilical hernia.  However, the examiner did not express an opinion as to whether the Veteran's umbilical hernia was related to active duty.

The United States Court of Appeals for Veterans Claims ('Court') has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not provide an opinion as to whether the Veteran's umbilical hernia was related to active duty, in order to comply with the August 2010 remand directive, the claim must be remanded for a clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims file to the examiner who provided the December 2010 opinion and ask her to provide an opinion as to whether it is at least as likely as not that the Veteran's umbilical hernia was permanently aggravated by his service-connected low back strain with arthritic changes.  If not, the examiner should express an opinion as to whether it is at least as likely as not that any umbilical hernia is causally or etiologically related to active duty.

If it is not possible to return the claims file to the examiner who provided the December 2010 opinion, please request another opinion to determine the nature and etiology of the umbilical hernia.  The VA examiner should indicate whether it is at least as likely as not (at least a 50 percent likelihood or higher) that the Veteran's umbilical hernia was causally related to or aggravated by the service-connected low back strain with arthritic changes.  If the opinion is negative, the examiner should also indicate whether it is at least as likely as not that the Veteran has an umbilical hernia that is causally or etiologically related to the Veteran's active duty.

In rendering the opinion please note that 'aggravation' means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


